          Case 1:17-cv-08252-PAE Document 100 Filed 04/18/19 Page 1 of 1

                                      John P. Coffey                  1177 Avenue of the Americas
                                      Partner                         New York, NY 10036
                                      T 212-715-9456                  T 212.715.9100
                                      F 212-715-8000                  F 212.715.8000
                                      scoffey@kramerlevin.com

                                                 April 18, 2019
VIA ECF

The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007
Re: Nasdaq, Inc. v. Exchange Traded Managers Group, LLC et al. No. 1:17-CV-08252 (PAE)

Dear Judge Engelmayer,

               Pursuant to Rule 5.C. of Your Honor’s Individual Rules, we write to inform the
Court and opposing counsel that ETFMG intends to cross-examine the following witnesses at
trial for whom Nasdaq has submitted direct testimony affidavits:

    1. Terry Wade;
    2. David Gedeon;
    3. Casey Freire; and
    4. Vinita M. Juneja, Ph.D.


                                                 Respectfully submitted,


                                                 /s/ John P. Coffey
                                                     John P. Coffey

cc: Counsel for Nasdaq (via ECF)




KRAMER LEVIN NAFTALIS & FRANKEL LLP
